Citation Nr: 9926479	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-04 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of residuals of a fracture of the right 
condyloid process of the mandible.

2.  Entitlement to service connection for a chronic headache 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from July 1954 to June 
1958, from April 1959 to May 1962, and from March 1966 to 
April 1967.

The instant appeal arose from an July 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Phoenix, Arizona, which denied a claim for service 
connection for tension headaches and granted a claim for 
service connection for residuals of a right condyloid 
(mandible) fracture, evaluated as 0 percent disabling.  In an 
August 1994 hearing officer decision and subsequent October 
1994 rating decision, the veteran was granted an increased 
rating, to 10 percent, for his service-connected mandible 
disorder.  A January 1996 rating decision further granted an 
increased rating, to 30 percent, for the mandible disorder.

In August 1997, the Board of Veterans' Appeals (Board), in 
part, denied the appellant's claims, and the appellant filed 
a timely appeal to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
In October 1998, the VA General Counsel and the appellant's 
attorney filed a joint motion for partial remand and to stay 
further proceedings.  The parties asked the Court to vacate 
and remand that portion of the Board's August 1997 decision 
that denied the appellant's claims for service connection for 
a chronic headache disorder and for an increased rating for 
residuals of a fracture of the condyloid process of the 
mandible.  In the joint motion, the appellant also withdrew 
his appeal as to the other claims addressed in the August 
1997 Board decision.  The Court granted the joint motion in 
January 1999, vacating and remanding the issues of service 
connection for headaches and an increased rating for a 
mandible disorder to the Board and dismissing the appeal as 
to the remaining issues.

Following the grant of the joint motion in January 1999, the 
Court indicated that a distinction must be made between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
claims for increased ratings.  See Fenderson v. West, 12 
Vet.App. 119, 125-26 (1999).  Inasmuch as the veteran's 
mandible claim was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has re-characterized the issue on appeal as 
set forth on the preceding page.

In a letter dated May 18, 1999, the veteran's attorney 
requested that a claim for a total rating based on individual 
unemployability (TDIU), which was reportedly perfected in 
December 1998, be adjudicated by the RO simultaneously with 
the claims that are the subject of this remand.  The TDIU 
issue is referred to the RO for appropriate action.

On August 16, 1999, the veteran contacted the Board and 
indicated that he desired to revoke his attorney's power to 
act.  That day, the Board received a faxed copy of a letter 
signed by the veteran's attorney, which stated his desire to 
withdraw his services as representative in the veteran's 
appeal.  The following day, the Board received a faxed copy 
of a letter signed by the veteran which stated his desire to 
revoke his attorney's power to act.  The pertinent VA 
regulation states that, subject to 38 C.F.R. § 20.1304, "an 
appellant may revoke a representative's authority to act on 
his or her behalf at any time . . . ."  38 C.F.R. § 20.607 
(1998).  Written notice is required, and the revocation is 
effective when notice of the revocation is received by the 
appropriate office.  Id.

38 C.F.R. § 20.1304 states that an appellant may request a 
change in representation within 90 days following the mailing 
of notice that his appeal has been certified and transferred 
to the Board for appellate review and that such a request may 
be made following the expiration of the 90-day period where 
good cause has been demonstrated.  38 C.F.R. § 20.1304(a), 
(b) (1998).  Withdrawal of an individual representative is an 
example of good cause.  38 C.F.R. § 20.1304(b) (1998).  In 
this case, the appellant's attorney had been notified by 
letter dated May 12, 1999, that the appellant's appeal was 
being transferred to the Board from the Court.  This 
situation is analogous to the certification and transfer 
referred to in 38 C.F.R. § 20.1304.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999)("following the remand of a case 
from the Court, the Board's mailing to the appellant of 
notice regarding postremand submission of evidence, is the 
functional equivalent of the § 20.1304(a) 'mailing of notice 
to the[ appellant] that an appeal has been certified to the 
Board for appellate review and that the appellate record has 
been transferred to the Board'.")

As the correspondence from the veteran and his representative 
was dated August 16, 1999, the Board finds that the 90-day 
period under 38 C.F.R. § 20.1304 had expired prior to the 
veteran's request for a change in representation.  However, 
in light of the fact that an appellant has an almost 
unlimited ability to revoke a representative's authority to 
act on his behalf and in light of the fact that good cause 
has been shown in that the veteran's representative has 
withdrawn, the Board will accept the request for change in 
representation.  In compliance with his request to proceed on 
his own behalf, pro se, the Board will review his appeal as 
such.


REMAND

The appellant contends, in substance, that service connection 
is warranted for his chronic headache disorder and that his 
service-connected mandible fracture residuals are more severe 
than the current disability evaluation suggests.

As regards the claim for service connection for a chronic 
headache disorder, the joint motion directed the Board to 
consider the chronic headache disorder claim on a secondary 
basis to the service-connected mandible disorder according to 
38 C.F.R. § 3.310(a).  The joint remand noted an August 1994 
dental record in which the examiner opined that the mandible 
disorder was the cause of the veteran's headaches.  If 
warranted by the evidence, the joint motion also indicated 
that the Board should consider the potential applicability of 
the Court's decision in Allen v. Brown, 7 Vet. App. 439 
(1995), which held that where a service-connected disability 
aggravates a nonservice-connected disability, such additional 
disability shall be service connected.

As regards the claim for an increased rating for the 
residuals of a mandible fracture, in the joint motion it was 
stated that the Board "did not consider Appellant's 
complaints of pain and references to pain in clinical 
reports."  The Board was directed to consider the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 204-206 (1995).  The joint motion also suggested that 
the Board consider the advisability of affording the veteran 
a contemporary examination; the residual affects, if any, of 
the trauma to teeth numbered 2 and 31 in evaluating the 
mandible condition; and the appropriateness of evaluating the 
appellant's mandible condition pursuant to 38 C.F.R. § 4.149, 
Diagnostic Code 9905, pertaining to temporomandibular 
articulation.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
chronic headache and mandible disorders.  
After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records which 
have not been previously secured.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  Once the above-requested records have 
been obtained and associated with the 
claims folder, the RO should afford the 
veteran a comprehensive VA examination in 
order to fully assess the current nature 
and degree of severity of his service-
connected mandible disorder.  All tests 
deemed necessary by the examiner should 
be conducted.  The examiner should review 
the results of any testing prior to 
completion of the report.  With respect 
to the functioning of the veteran's 
mandible, attention should be given to 
the presence or absence of pain, any 
limitation of motion, swelling, 
dislocation, locking of the joint, loose 
motion, crepitus, deformity or 
impairment.  The examiner should provide 
complete and detailed discussion with 
respect to any weakness; fatigability; 
incoordination; restricted movement; or, 
of pain on motion.  The examiner should 
provide a description of the effect, if 
any, of the veteran's pain on the 
function and movement of his mandible.  
See DeLuca v. Brown, 8 Vet.App. 202 
(1995); See 38 C.F.R. § 4.40 (1998) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during exacerbation 
of the disability.  The examiner is 
requested to comment on the degree of 
limitation on normal functioning caused 
by pain.  In that the examination is to 
be conducted for compensation rather than 
for treatment purposes, the examiner 
should report any functional impairment 
of the veteran's mandible in light of, 
and which specifically correspond to the 
applicable criteria set forth by the 
Schedule for Rating Disabilities, 38 
C.F.R. Part 4.  The examiner is 
specifically requested to:

(a)  Provide an opinion as to the 
residual affects, if any, of the 
trauma to teeth numbered 2 and 31 in 
evaluating the mandible condition; 
and

(b)  Conduct temporomandibular 
articulation testing and specify the 
results of inter-incisal and lateral 
excursion in actual numbers and 
millimeters.

The examiner should render an opinion as 
to the effect the veteran's service-
connected mandible disability has upon 
his ability to maintain substantially 
gainful employment.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of mandible pathology 
found to be present.  The examiner should 
provide complete rationales for all 
conclusions reached.  The veteran's 
complete claims folder and a copy of this 
remand and the joint motion must be made 
available to the examiner prior to the 
examination to facilitate a thorough, 
longitudinal review of the evidence, and 
the examiner should indicate in the 
examination report that he or she has 
reviewed the claims folder.

3.  The RO should thereafter afford the 
veteran a comprehensive VA examination in 
order to fully assess the nature and 
etiology of his chronic headache 
disorder.  All tests deemed necessary by 
the examiner should be conducted.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner is specifically 
requested to provide an opinion as to:

(a)  Whether there is any 
relationship between the veteran's 
mandible disorder and his chronic 
headache disorder, and in particular 
whether the service-connected 
mandible disorder aggravates the 
nonservice-connected headache 
disorder; and

(b)  If the veteran's service-
connected mandible disorder 
aggravated the veteran's nonservice-
connected chronic headache disorder, 
the examiner should, if possible, 
offer an opinion concerning the 
degree of additional impairment of 
the chronic headache disorder 
attributable to that aggravation.

The examiner should provide complete 
rationale for all conclusions reached.  
The veteran's complete claims folder and 
a copy of this remand and the joint 
motion must be made available to the 
examiner prior to the examination to 
facilitate a thorough, longitudinal 
review of the evidence, and the examiner 
should indicate in the examination report 
that he or she has reviewed the claims 
folder.

4.  The RO should review the medical 
reports above to determine if they meet 
the requirements of paragraphs 2 and 3 
above and the requirements of the January 
1999 joint motion.  If not, the report(s) 
should be returned to the examiner(s) as 
inadequate for rating purposes.  
38 C.F.R. § 4.2 (1998).

5.  Thereafter, the RO should 
readjudicate the claims on appeal with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained 
pursuant to this remand.  The mandible 
claim should be readjudicated with 
consideration of the instructions 
mandated by the joint motion; the Court's 
holding in Fenderson, supra, 12 Vet.App. 
119 (1999); the Court's holding in 
DeLuca, supra, 8 Vet.App. 202 (1995); and 
with consideration of 38 C.F.R. §§ 4.40, 
4.45.  The chronic headache claim should 
be readjudicated with consideration of 
the instructions mandated by the joint 
motion and the Court's holding in Allen, 
supra, 7 Vet. App. 439 (1995), and with 
consideration of 38 C.F.R. § 3.310(a).  
The RO should make sure that any issue 
that is inextricably intertwined is 
properly adjudicated prior to returning 
the case to the Board for further 
appellate review.  See Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991) 
(piecemeal adjudication of veterans' 
claims is to be avoided).  Finally, the 
RO should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).

6.  While this case is in remand status, 
the veteran and his representative, if 
applicable, may submit additional 
evidence and argument on the appealed 
issues.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The veteran is further 
advised that the duty to assist is not a 
"not always a one-way street".  He 
should assist the RO, to the extent 
possible, in the development of his 
claim.  Wood v. Derwinski, 1 Vet.App. 
191, 193 (1991).

If either of the benefits sought is not granted, the veteran 
and his representative, if applicable, should be furnished 
with a supplemental statement of the case and provided an 
opportunity to respond.  The supplemental statement of the 
case should address the mandible issue as a disagreement with 
the original rating award.  See Fenderson, 12 Vet. App. at 
132 (matter remanded for the issuance of a statement of the 
case where the prior statement of the case "mistakenly 
treated the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was[]").  The case 
should then be returned to the Board for further appellate 
consideration.  By this action, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



